NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JORGE PALACIOS,                                 No. 20-17233

                Petitioner-Appellant,           D.C. No. 2:17-cv-02500-TLN-CKD

 v.
                                                MEMORANDUM*
KEVIN SMITH,

                Defendant-Appellee,

and

EVALYN HOROWITZ,

                Defendant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Jorge Palacios appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Palacios

failed to raise a genuine dispute of material fact as to whether Smith was

deliberately indifferent to Palacios’s serious medical needs by denying Palacios’s

requests for mobility accommodations and a medical chrono, or in scheduling

Palacios’s hernia surgery. See id. at 1057-60 (holding that deliberate indifference

is a high legal standard and a prison official is deliberately indifferent only if he or

she knows of and disregards an excessive risk to inmate health; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference).

      The district court did not abuse its discretion by denying Palacios’s requests

for appointment of an expert under Federal Rule of Evidence 706 because such an

appointment was not necessary for the court to make its determination. See

Armstrong v. Brown, 768 F.3d 975, 987 (9th Cir. 2014) (“A Rule 706 expert

typically acts as an advisor to the court on complex scientific, medical, or technical

matters.”); Walker v. Am. Home Shield Long Term Disability Plan, 180 F.3d 1065,

1071 (9th Cir. 1999) (setting forth standard of review).


                                           2                                     20-17233
      We reject as meritless Palacios’s contention that the district court treated

him unfairly as a pro se litigant.

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                    20-17233